Title: From John Adams to James Lloyd, 5 April 1815
From: Adams, John
To: Lloyd, James



N. 14
Dear Sir
Quincy April 5th 1815

The Halcyon Days of New England Prosperity, were the first six years of Mr Jeffersons Administration. Was this Felicity owing to the Wisdom, the Virtue or the Energy of Mr Jefferson? Or was it the natural necessary and unavoidable Effect of the universal peace and tranquility abroad and at home, and with Universal Nature, civilized and savage intailed upon him by his Predecessor, in Spight of Friends and Enemies?
Had Mr Hamilton and his Host, for he was “Commander in Chief,” been good Citizens, Submitted to the legitimate constituted Authorities, relaxed their rigid biggotted Monopolies and Exclusions, suffered the Executive to be independent, and moderate the Fury of Parties; the federal Administration might and would have been tryumphant, might have had a Navy, might have maintained their Neutrality. But alas! Hamilton would not endure it. “Othello’s occupation was gone”! And Jealousy and moorish Revenge, again stabbed and murdered Desdemona. And Deacon Phillips has called a noble Block of Brick Buildings “Hamilton Place” in lasting honor of Othello. Such is the honour, the Dignity, the Virtue, the Piety, the Religion, the Morality, the Patriotism the Phylanthropy of the head quarters of Principles, some times good and sometimes bad.
Such was the Fall of the house that Jack built. Such the overthrow of the lofty Palace; the Sublime and beautifull Building that he then thought, and Still thinks he had erected and finished; though he all along knew he was building on the Sand. He could only lament as he did that he could not find a Rock.
He was sometimes vain and foolish enough to please himself with Visions of Studies and Labours to promote the Felicity of the Nation, by encouraging Agriculture Commerce, certain Manufactures, national defence safety and security by Fortifications and wooden Walls, by Arts and Sciences by systems of Education & by Canals and Roads. But he soon saw that Such delights were forbidden to him and he submitted to the Decree. He thought he had answered the End of his Creation, as far as he could see any Use of his Existence upon Earth, and was content it Should come to an End physically and politically, if it was the pleasure of the Supreme Ruler.
But I cannot relieve you yet. You must read a little more curious history. There is extant a volume in print. Boston 1810. published by Edward Oliver. N. 70. state street, “The History of Don Francisco de Miranda’s Attempt to effect a Revolution in South America.” with a very apt Motto from Shakespeare
Thoughts tending to Ambition, they do plot
Unlikely wonders.
If ever more “unlikely wonders” were plotted in this World than those plotted by Pitt, Miranda and King, I have never read them in History or Romance. There is not an Arabian Tale more extravagant. This volume deserves your Perusal, and So do the Writings of Nimrod Hughes and Christopher Macpherson quite as much as those of Paine Callender and Hamilton, for without them you never can know the Character of your Country and its Government. I shall leave this Volume to your Perusal and proceed to Something, which has harrowed up my soul, and all its Feelings. I neither know nor suspect, nor have ever heard a Conjecture, who the Author of this History is. I know not whether I had heard a rumour, retired as I was, of the Arrival of Miranda in America, when I received a Letter from Dr Rush informing me, that General Miranda had been in Philadelphia had visited him and dined with him, and given him an Account of the Politicks of all the Courts of Europe, as familiarity as if he had been in the inside of all the Kings and Princes. Miranda was then upon his return from Washington, where he had conversed with Jefferson and Madison: and Rush assured me, that Miranda had assured him, that We should have no War with Spain. I thought little more of the Matter. I considered Miranda as a Vagrant a Vagabond, a Quixottick Adventurer, and cared no more about him, than about Abraham Brown or Parson Austin.
How can I proceed in the Narration? The next News I heard was that Miranda had sailed, a fortnight or three Weeks before, with military and Naval Armament, to sett South America free; and that my Grandson, William Steuben Smith, had been taken from Colledge, when senior sophister on the point of taking his Degree, and Sent with Miranda to liberate South America. What do you think were my Sensations and Reflections? I shudder to this moment at the recollection of them. I Saw the ruin of my only daughter and her good hearted enthusiastic Husband, and had no other hope or wish or prayer, than that the ship with my Grandson in it might be sunk in a storm in the Gulph stream, where I had myself been for three days in momentary danger and Expectation of perishing in 1778. Eight and twenty Years before.
I had never the most distant Intimation or Suspicion of this Expedition till I heard it had been at Sea for Weeks. I can truely Say that Information, that the Ship had gone to the Bottom, would at the Same moment have been an Alleviation of my Grief. I gave up my Grandson as lost forever. But what could I think of his Father? Was he more mad than Pitt and King?
In course of time, News came that my Grandson was in Prison at Caraccas with many of his Companions, waiting for Tryal and Execution. Yrujo, who had known me in Europe and America came forward with an Offer to interpose for a Pardon for my Grand Son. I took no notice of it. No! my blood should flow upon a spanish scaffold, before I would meanly ask or accept a distinction in favour of my Grandson. No! He should share the Fate of his Colleagues Comrades and Fellow Prisoners. Col. Smith answered Yrujo in a Style, that attoned in some measure for his previous Imprudence, in a language consistent with his professed principle, however erroneous, in the whole Enterprize: in short in the Tone of the elder Brutus when he sacrificed his sons for conspiring with Tarquin.
When Mr Breisted in his broad “Hints” announced John Adams as the Defeater of Mr Pitts and Mr Kings Projects for Seperating South America from Spain, I printed in the Patriot a Short Apology for my conduct, and some of the Documents I have sent you. In consequence of that publication, I Soon received the Letter and Paper which I will now inclose to you with my request that you will return them to me.
The Letter is dated “Baltimore June 7th. 1810 and signed B. Irvine. Edit. Whig.” The Object of the Letter was, “ as it professed to be to obtain farther Information on the Subject of Mirandas Project and the designs of the British Ministry, or rather the reason why the valuable information communicated by me to the Public relative to that project was so long withheld, to the Injury of Mr Jeffersons Character, and to the danger of the Commonwealth.” Inclosed with this Letter was the Newspaper called The Whig of June 7. 1810. in the 2d. Column of the 2d page of which you will find a Paragraph headed “An Explanation wanted.” in which I am called to an Account somewhat rudely and impertinately and by implication at least charged or suspected of cunning to “waft my son into Place, and restore myself to favour.”
I have never answered this Letter, nor acknowledged the receipt of it, nor taken any Notice of it, or its Whig. Who was this Mr Irvine? Who his honest Enquirers? What Authority had they to catechise me? Did they think that I had courted the Mission of my Son to Russia? I had infinitely rather he had remained at home in his private Station. I could have told them, that a general suspicion ran through the Continent, which indeed prevails to this day that he was Sent away, as a dangerous Rival too near the Throne. What favour had I to restore to myself to?  What have I restored myself to?  What favour have I ever asked of Government or People? Never one since I came out of my Mothers Womb. Mirandas Expedition from New York was infinitely better known to Jefferson and Madison than to me. I never had the least Intimation or Suspicion of it, till he had been three Weeks at Sea.
I will also enclose an Estimate in Spanish sent me by Mirada of the Spanish Dominions in South America, with a translation in English made by a Spanish Gentleman a Governor of Chili, who said the Estimate was very low. All those Regions however were to become Republicans under one Confederation! 
John Adams